Exhibit 99.1 Release:IMMEDIATE For:Comtex News Network (Symbol:CMTX) Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX REPORTS SECOND QUARTER FISCAL 2 NEW YORK, NY, February 12, 2008 – Comtex News Network, Inc. (OTC BB: CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, today announced financial results for its fiscal 2008 second quarter and the six month period ended December 31, 2007. Comtex’s revenues were $1.8 million for the quarter ended December 31, 2007, up from $1.7 million for the second quarter of the previous fiscal year.The improved revenues resulted from increased sales to the Company’s existing clients.Comtex reported $257,000 of operating income and net income of $268,000, or $0.02 per share for the second quarter of fiscal 2008, compared to an operating loss of $(54,000) and a net loss of $(73,000), or $(0.01) per share for the quarter ended December 31, 2006.The growth in profitability resulted from increased sales and decreases in both fixed product costs and overhead expenses. For the six months ended December 31, 2007, Comtex reported revenues of $3.7 million compared to $3.5 million for the six months ended December 31, 2006.The increase in revenue was primarily due to the realization of approximately $181,000 of previously unrecognized revenue, plus increased sales to existing clients.For the six month period, Comtex reported operating income of $564,000 and net income of $510,000, or $0.03 per share, versus operating income of $21,000 and a net loss of $(12,000), or $0.00 per share, incurred during the first half of fiscal 2007. For the six months ended December 31, 2007, EBITDA (as defined and explained in the accompanying note to the table below), excluding the effects of stock-based compensation, was approximately $607,000, compared to $108,000 for the six months ended December 31, 2006. The increased EBITDA was primarily the result of the collection and recognition of revenue from prior periods, the reversal of accrued expenses related to a legal settlement, and reductions in both fixed product costs and overhead expenses. Chip
